DETAILED ACTION
The communication dated 6/30/2022 has been entered and fully considered.
Claims 4 and 10 were canceled. Claims 1-3, 6-8, and 13 were amended. Claims 1-3, 5-9, and 11-20 are currently pending. Claims 13-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 6/30/2022, with respect to claims 1-3 and 6-8 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-3 and 6-8 have been withdrawn.
Applicant’s arguments, see page 6, filed 6/30/2022, with respect to claim 4 have been fully considered and are persuasive.  The dependency objection of claim 4 has been withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 13-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-III, as set forth in the Office action mailed on 6/10/2021, is hereby withdrawn and claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Fyten et al. U.S. Publication 2010/0240222, the closest prior art, differs from the instant claims in failing to teach a showerhead disposed atop or above the clamp ring and covering a central opening of the clamp ring. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process chamber taught by Fyten as claimed.
Claims 2-3, 6-8, and 13-20 are allowed as they are dependent upon allowed claim 1.
As for claim 5, Fyten et al. U.S. Publication 2010/0240222, the closest prior art, differs from the instant claims in failing to teach a window transparent to radiant energy disposed atop the clamp ring and covering a central opening of the clamp ring. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer fixture taught by Fyten as claimed.
Claims 9 and 11-12 are allowed as they are dependent upon allowed claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711